                                                                                                         U.$, POSTAQ
                                                                                                                     PAQ
                                                                                                                                                                                    I
                                                                                                            D2A
                                       FSC
                                                                                                         78610
                                                PAPER      .
                                                                                                         APR27 21          /ELQPE
                                                a.iii.4I                                                 AMQU1T
                                                                                        1304                               ED
        -       -                                                                              43215
                                                                                                         S
                                                                                                          $13.60
                                                                                                         R23osl
                                                                                                         7
                                                                                                         23
                                                                                                          808

ED SThTES                              P RIoRn-Y®                                                                                    .1
                                                                                FROM:                                                00

                                                                                                                                     .2 a,
iLSERVICE®                                                                                                                           0
                                   I          MAIL
                                                                                NATIONAL PROCESS SERVICE
late specified for domestic use.                                                Attn: Casey Littlejohn
ments include up to $50 of insurance (restrictions apply).*                     P.O. Box 2145                                        Ca;,
                                                                                                                                    -c)
           ‘-‘‘-‘ic and many international destinations.                        Kyle Texas 78640
                                                                                                                                     >cn
                                                                                                                                                              Ca



                                                                                                                                     C,.
                                                                                                                                     Ca,)
    I                 s declaration form is required.
                                                                                                                                     0-i

                                                                                                              of the                .2
                       ails regarding claims exclusions see the
                                                                                                                                                     C)
                                                                                                                                    >, C;
                       .com for availability and limitations of coverage.                        TO:
                                                                                                                                    oc

                                                                                                            RECEIVED                0;


IRATE ENVELOPE                                                                   Mike DeWine
                                                                                 Rife Center 30th Floor                             a,.
                                                                                                                                    .2

                                                                                                                                    (J).0
                                                                                 77 South High St.
                                             To schedule free Package Pickup,                                                       0C
                                                                                 Columbus Ohio 43215                                o
                                                    scan the QR code.
 I NSU RED                                                                                                                          DC


                                                                                                                                    0.0
                                                                                                                                    >
                                                                                                                                         Case 6:21-cv-00162-ADA-JCM Document 110-1 Filed 05/25/21 Page 1 of 1




                                                                                                                                    to
                                                                                                                                    C;
                                                                                                                                    C.:
                                                                                                                                    E).
            Legal Flat Rate Envelope
            EP14L May 2020
            CD: 15x9.5                                                                                                              C—
                                                     USPS.COM/PICKUP                                                                C,
                                                                                                                                    C
                                                                                                                                    .0
                                                                                                                                    a,
                                                                                                                                    C
